Title: To Thomas Jefferson from Mary Jefferson Eppes, 27 May 1798
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Dear Papa
            Eppington May 27th 98
          
          In hopes every day of recieving the long wish’d for & long expected summons to meet you at Monticello, I have delayed answering your last letter which you in laughing at reproved me so justly for my negligence & inattention in writing. from your last to Mr Eppes he does not expect that you will come in till near the 20th of next month, till which time unless your return should be sooner we shall stay down, as he is obliged to be here at that time. I have been to Petersburg, lately with the girls, Bolling, & Tabby Walker, one of her cousins, to take the smallpox which they have had most favourably; & from there we went to Shirley with my mother who is an old acquaintance & was recieved with much pleasure. we there met with Mr John Walker & his lady, the latter seem’d pleas’d to see me & press’d me to visit her at her house, but I was not sorry that her husband did not think proper to invite me, for it would have been disagreeable to be forced to invent excuses where there was one so evident & so insurmountable. I suppose you have not heard of Polly Archers death, render’d more afflicting to Aunt Bolling from her just suspicions that she hasten’d it by her intemperance in eating. she died of a bilious fever, a fortnight after her child was born, which is now alive & well, &, seems allready to afford much consolation to my aunt. she intends to go up this summer. I heard very lately from Mr Randolph that my Sister & her children were well, Mr Eppes met him in Richmond, but amongst the many enquiries he made, he forgot to ask  if my harpsichord had arrived safe at Monticello, Mr Jefferson had before sent me word it was gone up. Adieu dear Papa Aunt Carr is here & waits as impatiently as myself for the welcome letter that will inform us you are on your way home
          Adieu once more & believe me your truly affectionate daughter
          
            M. Eppes
          
        